In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-308 CR

____________________


CHARLES VERNON YORK, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 87922




MEMORANDUM OPINION 
 Pursuant to a plea bargain, appellant Charles Vernon York pled guilty to felony
criminal mischief.  The trial court deferred further proceedings, placed York on community
supervision for three years, and assessed a fine of $500.  On January 4, 2006, the State filed
a motion to revoke York's unadjudicated community supervision.  York pled true to violating
two of the conditions of the community supervision order.  The trial court found that York 
violated the conditions of his community supervision, found York guilty of felony criminal
mischief, and assessed punishment at eighteen months of confinement in a state jail facility. 	York's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On December 14, 2006, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								    HOLLIS HORTON
									    Justice								
Submitted on April 6, 2007       
Opinion Delivered April 18, 2007							
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.

1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.